      Case 1:03-md-01570-GBD-SN Document 4390 Filed 01/31/19 Page 1 of 2




                                        January 31, 2019

Via ECF

The Honorable Sarah Netburn
Thurgood Marshall United States Courthouse
40 Foley Square, Room 430
New York, NY 10007

Re:    In re Terrorist Attacks on September 11, 2001, 03-md-1570 (GBD) (SN)

Dear Judge Netburn:

        On behalf of Defendant Kingdom of Saudi Arabia (“Saudi Arabia”), I write to request
that the Court set a schedule for the parties to meet and confer, and submit any unresolved
disputes to the Court, concerning the number and identities of deponents relating to jurisdictional
discovery issues. Plaintiffs have stated in meet-and-confer discussions that they do not believe
this issue will be ripe for resolution until the FBI produces its next tranche of documents, for
which the United States has set a target date of March 15, 2019. Plaintiffs’ position is
inconsistent with the Court’s guidance and Plaintiffs’ own previous representations. The Court
should enter a scheduling order to ensure that this process moves forward.

       At the hearing on October 12, 2018, Plaintiffs repeatedly said they would provide Saudi
Arabia with a list of names of proposed deponents on November 30, when they filed their motion
to compel. 1 On November 13, Plaintiffs again represented to the Court that they would provide
names of proposed deponents on November 30. 2 Yet they did not do so. On December 4, Saudi
Arabia asked Plaintiffs to provide a list of names. Later the same day, Plaintiffs responded by

       1
          See ECF No. 4237, at 25:20-26:2 (“In terms of Saudi government witnesses, we are
going to propose that on the date the motion to compel is due that we provide a list to Mr.
Kellogg.”); id. at 33:6-13 (discussing people who would be “include[d] in our list to Mr.
Kellogg” and stating that Plaintiffs “propose doing that at the same time that we file the motion
to compel”); id. at 35:17-23 (“THE COURT: . . . [S]o I understand the relief that you are seeking
[is] to move the motion to compel to November 30th and you think by that deadline you will also
be able to make some determinations about depositions. Is that accurate? MR CARTER: That’s
correct, your Honor.”).
       2
         See ECF No. 4253-1, at 3 (“As discussed during the October 12 conference, the PECs
intend to provide a preliminary list of proposed deponents to the Kingdom at the same time the
PECs file their motion to compel on November 30, 2018.”).
      Case 1:03-md-01570-GBD-SN Document 4390 Filed 01/31/19 Page 2 of 2


The Honorable Sarah Netburn
January 31, 2019
Page 2

e-mail that, because “the Court did not address the witness issue in its order” after the October
hearing, they “understood the issue had been deferred until more information was available” – an
understanding that is hard to square with their November 13 representation, made well after the
hearing and order, that they intended to provide a list on November 30. Plaintiffs said in the
same e-mail that they intended to provide names after the FBI’s “second tranche expected on
December 20.” The FBI produced a second tranche of documents on December 20, but
Plaintiffs did not provide a list of names, and still have not done so.

         Saudi Arabia again requested a list of names of proposed deponents from Plaintiffs
during a meet-and-confer call on January 9, 2019, and noted the outstanding issue in further e-
mails on January 10, 11, and 18. Saudi Arabia also raised the issue in a meet-and-confer call on
January 30 before this letter. During that call, Plaintiffs indicated that they planned to wait until
at least the next tranche of the FBI production, for which the United States has set a target date of
March 15. Plaintiffs further stated that the December 20 production had not included all
materials they had expected and that the motion to compel was still pending. As set forth above,
Plaintiffs originally said they would provide a list of names before the December 20 production
was even made, at the time the motion to compel was filed (not after it was resolved).

        Deponents should be identified now and any disputes over the number or identities of
deponents should be presented to the Court so that such disputes can be resolved simultaneously
with supplemental document production, and the depositions themselves can begin soon
afterwards. Plaintiffs’ position that the entire process should wait until all other document
discovery has been completed is contrary to the Court’s guidance that it will “not . . . allow”
third-party discovery “to hold up [Saudi Arabia’s] right to file a new motion to dismiss once a
reasonable period of discovery has concluded,” ECF No. 3964, at 23:15-17 (Apr. 12, 2018); and
that each new production of “documents through the FBI[ ] . . . is not going to be the opening of
the door” for further discovery requests, ECF No. 4237, at 24:12-14. A court-ordered schedule
will enforce that approach and prevent further delay.

        Saudi Arabia proposes the following schedule for the Court’s consideration. Plaintiffs
should serve on Saudi Arabia a proposed list of deponents within two weeks after the Court’s
order resolving this request, including the number of depositions they propose to take. The
parties should then meet and confer. If they cannot resolve their disputes, the parties should
submit simultaneous letter-briefs within two weeks after the service of the proposed list.

                                      Respectfully submitted,

                                      /s/ Michael K. Kellogg

                                      Michael K. Kellogg
                                      Counsel for Saudi Arabia

cc:    Chambers of the Hon. George Daniels (via facsimile)
       All Counsel of Record (via ECF)
